Signing of REACH and the seventh framework research programme
We will now move on to the joint signing of the REACH programme and the Seventh Framework Research Programme.
I think that it is appropriate for us to take a few minutes to sign officially in public, in this House, two important pieces of European legislation that Parliament and the Council have just adopted: REACH, the Regulation governing the chemical industry and its environmental impact, and the Seventh Framework Research Programme.
The joint signing of acts adopted under the codecision procedure is, as you know, the final stage in the Union's lengthy and complicated legislative process before the acts are published in the Official Journal. It is the moment when the two co-legislators (the Council and Parliament) add their political seal to the new legislation.
I therefore have great pleasure in welcoming to Parliament this morning the Prime Minister of Finland, who is representing the Presidency of the Council and who will sign these important acts with me. I would also like to welcome Mr Barroso and invite him to join us for the photograph of the signing.
I would like to thank, too, the various Members of the European Parliament who have been most closely involved in these two new legislative acts and ask them to witness the signing: the Chairman of the Committee on the Environment, Public Health and Food Safety, Mr Florenz; the REACH rapporteur, Mr Sacconi; the Vice-Chairman of the Committee on Industry, Research and Energy, Mr Ransdorf; and the three rapporteurs for the Seventh Framework Research Programme, Mr Buzek, Mr Busquin and Mrs Laperrouze.
Before signing the acts, I think it would be appropriate for Mr Vanhanen to say a few words, if he so wishes.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, it is a great pleasure for me to be here today. The signing of this document is a historic moment. The REACH Regulation will mean a complete revision of EU legislation on chemicals. It is a huge step on from the current system of control, which is 40 years old.
The aim of the REACH Regulation is to guarantee high standards of health and environmental protection and boost the competitiveness of the EU's chemicals industry through the use of high standards of safety and by promoting product development. With the REACH regulation a European Chemicals Agency will be created to deal with such tasks as registration of substances. The fact that the Regulation has been approved is a genuinely important achievement. It is also a splendid example of excellent levels of cooperation between the Council and the European Parliament. On this point it has to be said, however, that the work has to continue. We must now all of us ensure that the Regulation is implemented effectively.
I am very pleased that on this auspicious occasion the results of our collaboration also allow us to finalise the details regarding the seventh framework research programme. Research and development play a major role in promoting European competitiveness and in the implementation of the goals of the Lisbon Strategy. The framework research programme is the Community's main instrument for achieving these aims. It will also be an important tool in the development of a new, wide-ranging policy on innovation, which has also been one of the Finnish Presidency's main themes.
May I once again sincerely thank the European Parliament for its excellent levels of cooperation in the negotiations on the framework research programme. Without you we would not be here now. I am very pleased that the programme will get under way on schedule from the start of 2007.
(Applause)
(Accompanied by José Manuel Barroso (President of the Commission), Karl-Heinz Florenz (Chairman of the Committee on the Environment), Guido Sacconi (rapporteur for the REACH reports), Miloslav Ransdorf (Vice-Chairman of the Committee on Industry, Research and Energy) and the three rapporteurs for the Seventh Framework Research Programme, Jerzy Buzek, Philippe Busquin and Anne Laperrouze, the President-in-Office of the Council and the President of the European Parliament signed the acts relating to the REACH programme and the Seventh Framework Research Programme)